Exhibit 10.10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDMENT
 
 
TO
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
 
THIS AMENDMENT (“Amendment”) executed and effective the 24th day of March 2014,
amends certain portions of the Executive Employment Agreement dated March 1,
2011 (the “Agreement”) by and between DYNATRONICS CORPORATION, a Utah
corporation having its principal place of business in Salt Lake City, Utah (the
"Company"), and LARRY K. BEARDALL, a resident of Utah (the “Executive” and,
together with the Company, the “Parties”).
 
 
R E C I T A L S:
 
 
WHEREAS, the Parties desire to correct certain typographical errors in Section
6(b) of the original Agreement; and
 
 
WHEREAS, the Parties have agreed to modify the vesting provisions of the
Restricted Stock Award granted to Executive pursuant to Section 4(j) of the
Agreement; and
 
 
WHEREAS, all provisions of the Agreement not expressly amended and superseded by
this Amendment are to remain in full force and effect.  Terms defined in the
Agreement and used in this Amendment shall have the meaning given them in the
Agreement.
 
 
NOW, THEREFORE, in consideration of the covenants contained herein, the above
recitals and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby amend the Agreement and
Restricted Stock Award (Exhibit C to the Agreement) as follows:
 
 
1.           Corrections to Section 6(b).  Section 6(b) of the Agreement made
references to “Section 5(h)”.  The proper reference should read “Section
5(g)”.  Section 6(b) is hereby amended and restated in its entirety as follows:
 
 
6.           Company’s Post-Termination Obligations.
 
 
(b)           Termination Under Sections 5(f) and 5(g).
 
 
(1)           If Executive’s employment terminates for any of the reasons set
forth in Section 5(f) or Section 5(g) above, then the Company will pay Executive
(i) all accrued but unpaid wages through the termination date, based on
Executive’s then current Base Salary; (ii) a separation payment equal to twelve
(12) months of Executive’s then current Base Salary; (iii) all accrued but
unpaid vacation through the termination date, based on Executive’s then current
Base Salary; (iv) all approved, but unreimbursed, business expenses, provided
that a request for reimbursement of business expenses is submitted in accordance
with the Company’s policies and submitted within five (5) business days of
Executive’s termination date; and (v) all earned and accrued but unpaid Bonuses.
 
 
(2)           In addition, (i) the Company shall transfer to the Executive
title, free and clear of all encumbrances, to either (a) the Company Vehicle
used by the Executive at the time the Executive’s employment with the Company
terminates, or (b) a vehicle of substantially similar market value as the market
value of the Company Vehicle at the time Executive’s employment with the Company
terminates; (ii) the Restricted Stock Award shall immediately vest to the extent
any portion thereof remains unvested at such termination date, provided,
however, no tax bonus as provided in 4(j) shall be paid on the accelerated
vesting portion of the stock, but only on the portion that vests in the year of
termination; and (iii) the Company shall make a cash payment to Executive in the
amount of $400,000.
 
 
(3)           Fifty percent (50%) of the cash amounts or benefits payable under
this Section 6(b) shall be paid on the first regularly scheduled payroll period
occurring immediately following the expiration of the Severance Delay Period,
with the balance to be paid ratably according to the scheduled payroll practices
of the Company over the subsequent six (6) months; provided, however, that the
amount payable under Section 6(b)(2)(iii), above, shall be payable in equal
quarterly installments of $50,000 commencing at the end if the first calendar
quarter from the date of termination and continuing until paid in full, and the
amount payable under Section 6(b)(1)(iv) shall be paid in accordance with
Company policy and practice.
 
 
(4)           Except as set forth in this Section 6(b), the Company shall have
no other obligations to Executive for termination pursuant to Sections 5(f) and
5(g).
 
 
2.           Change to Vesting of Restricted Stock Award.  The vesting of the
Restricted Stock Award is hereby amended as indicated in the Amended Restricted
Stock Award attached to this Amendment.  As amended, the Restricted Stock Award
shall vest immediately upon the death or disability of the Executive and in the
event of a Change of Control as defined in Section 1 of the Agreement.
 
 
3.           No Additional Changes.  Except as expressly amended by Sections 1
and 2 above, the Agreement shall not be deemed to be modified or amended in any
way.  The above amendments, together with the unchanged provisions of the
Agreement constitutes the entire agreement between the Parties.  The Agreement,
as amended, supersedes any prior communications, agreements or understandings,
whether oral or written, between the Parties relating to the subject matter of
the Agreement, including without limitation the Prior Agreements.  Other than
the terms of this Agreement, no other representation, promise or agreement has
been made with Executive to cause Executive to sign this Agreement.
 
 
Signatures on Following Page
 
 
 
 

--------------------------------------------------------------------------------

 
  
 
 
IN WITNESS WHEREOF the Parties have executed this Amendment on the date first
written above.
 
 


 
                                                                       DYNATRONICS
CORPORATION,
                                                                       a Utah
corporation
                                                                        
                                                                        
                                                                       By: /s /
Kelvyn H. Cullimore,
Jr.                                                                      
                                                                       Name:   
  Kelvyn H. Cullimore, Jr.                 
                                                                       Title:   
 President and CEO                            
                                                                        
                                                                        
                                                                       LARRY K.
BEARDALL,
                                                                       an
individual
                                                                        
                                                                        
                                                                       /s/ Larry
K. Beardall                                                
                                                                       Larry K.
Beardall
 


 
 

--------------------------------------------------------------------------------

 
 
 


 
 
EXHIBIT C
 
 
FORM
 
 
OF
 
 
AMENDED RESTRICTED STOCK AWARD CERTIFICATE AND AGREEMENT
 
 
 
 
 

--------------------------------------------------------------------------------

 